Title: To George Washington from Anonymous, 16 November 1795
From: 
To: Washington, George


          
            Sir
            Virginia [c.16] November 1795
          
          The hand that now addresses you had never the honor of being in contact with yours, and altho’ the Author has been in

your company, he is entirely unknown to you—His motive for this epistle proceeds neither from vanity, or base adulation—he loves his country & its constitution—he has been a Witness of your personal services in freeing America from bondage, and establishing a Government for its Citizens, on the firm basis of liberty—He has been a Witness too to the many false and base aspersions of your enemies, who hope thereby to drive you from the post of honor, and is the only hope they have of overturning the Government, introducing anarchy, and, by civil broils among ourselves, of subjugating us again to a foreign yoke—They have impudently asserted that you wou’d resign from a conviction that you cou’d not be re’elected—I can venture to assert sir, that the people in general are fully sensible of your merits, and that ninety nine in the hundred are in favor of your administration, and will support that Constitution, which you have made the guide for your conduct, with their lives & fortunes—They begin to discover, from the conduct of certain ambitious Characters among us, that their motive is not the public Good, but the aggrandizement of themselves—I repeat it again that the people are with you, and I do not believe that you would lose a single vote—as a proof of this a certain Gentleman not long since mentioned that he woud become a candidate for the Office of Elector in order to vote against you—the consequence is, that he has lost his popularity, & it is generally believed, he wou’d be mobbed by his own County men, were he to avow the declaration to them—It is true sir, you have done much for your Country, and for mankind in general and might without affording cause of complaint, insist upon retiring—you might have done this at the close of the last war—but then your character wou’d have been complete only as a military man—you have now proved to the world, that you were equally qualified for the political sphere of life, and I have no doubt but a faithful historian will portray you as excelling in both. Frustrate not then I beseech you, good sir, these pleasing hopes in us, by resigning the helm of Government, until Europe be at peace, and our great political Vessel shall be moored safe in port. then shou’d you wish for retirement, you will go to it with the blessings of milions of grateful & virtuous Americans We know sir, that the scurrilous traducers of your fame are but few, and the Chiefs of these are an impudent irish lawyer, Secretary to the very man, who, during the war, endeavored to compass your ruin, and an

English blue coat boy, Clerk to one of the great branches of national Legislature—you have some enemies besides among the more enlightened, who have been disappointed & soured by being out-stript by more able & virtuous patriots: but these can do you no hurt. You have discharged your own part with integrity and honor—you have done properly what was incumbent on you to do—and your mind should be at rest—providence will perfect the Events—Your “witness is in heaven & your record is on high”—Satisfied with the approbation of God, and the testimony of a good Conscience, you may enjoy yourself, and despise the triumphs of guilt. I am a friend to Government & virtue, & one whom you can never Know.
        